MEMORANDUM **
Amrik Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal of an immigration judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review adverse credibility determinations for substantial evidence, see Al Harbi v. INS, 242 F.3d 882, 888 (9th Cir.2001), and we dismiss in part and deny in part the petition for review.
*769Singh testified inconsistently regarding the conditions police placed on his return home after he was in hiding. As this inconsistency goes to the heart of Singh’s asylum claim, substantial evidence supports the agency’s adverse credibility determination. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001) (upholding adverse credibility determination where petitioner was inconsistent as to number of arrests). Accordingly, Singh failed to establish eligibility for asylum or withholding of removal. See Farah v. Aschroft, 348 F.3d 1153, 1156 (9th Cir.2003).
We lack jurisdiction to review Singh’s CAT claim, as he failed to raise it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.